El Juez Asociado Señoe Todd, Je.,
emitió la opinión del tribunal.
Aquilino Rivera Rodríguez fué acusado de violar la Ley núm. 220 de 1948 ((1) pág. 739), alegándose que “. . . fué sorprendido en la calle 13 de Barrio Obrero, mientras tenía en su poder seis listas numeradas con números de tres gua-rismos, seguidos de un guión y números de uno y dos gua-rismos, de bolita, y la suma de $12, todo lo cual podía ser usado y usaba el acusado en el juego ilegal denominado ‘ Bo-lita’. , 'Fué convicto y sentenciado a cumplir seis meses de cárcel. No conforme con la sentencia, apeló y en este recurso alega que la corte inferior erró al declarar sin lugar la mo-ción de nonsuit presentada por él y al apreciar la prueba.
El Fiscal Auxiliar de este Tribunal se ha allanado a la revocación de la sentencia por entender que la prueba presen-tada es totalmente insuficiente y la cual resume correcta-mente en esta forma:
“La prueba de cargo tendió a establecer que allá para el día 4 de mayo de 1949, como a las tres de la tarde más o menos, Aquilino Rivera Rodríguez se encontraba dentro de su automóvil que estaba estacionado en una calle del barrio Obrero en Santuree; que sentado en el asiento al lado del apelante estaba un señor desconocido, quien al ver a los policías, se lanzó del automóvil de Aquilino, tiró unos papelitos y salió corriendo; que entonces el apelante movió su auto-móvil un trecho; se detuvo y los policías registraron dicho automóvil; que la policía se incautó de los papelitos antes de verificar el registro del automóvil; que Aquilino manifestó que él había sido banquero; que la policía no encontró nada al registrar el carro; que los números en los papelitos que recogieron los policías son de bolita, cuyo juego se juega por la Lotería de Puerto Rico y la de Santo Domingo; que en ningún momento el apelante tiró nada ni manipuló nada.
“El acusado declaró que en la tarde a que se contraen los hechos se detuvo en la calle 11 de Barrio Obrero y llamó a un señor que *628estaba allí para preguntarle por un amigo; que al acercarse dicho señor a la ventanilla del lado derecho del carro, no llegó a contestarle, miró hacia atrás y salió corriendo; que al señor hacer eso, vió llegar un carro detrás del suyo, por lo cual se corrió hacia delante, más hacia la derecha, y se detuvo; que entonces dos personas lo mandaron a desmontarse del automóvil, le ordenaron que abriera el baúl del automóvil y rebuscaron todo el carro, hasta debajo de los asientos; qué entonces lo arrestaron, lo llevaron al Cuartel de la 19 y de allí a la Fiscalía; que le dijo a los que lo arrestaron que había sido bo-litero en un tiempo.”
En cuanto al primer señalamiento carece de méritos. Habiendo presentado su prueba el acusado después de baber la corte declarado sin lugar la moción de nonsuit, equivale a una renuncia de dicha moción. Pueblo v. Zayas Ortiz, 65 D.P.R. 538.
 Pasando al'caso en su fondo, nada hay en la prueba que demuestre o tienda a demostrar que el acusado en este caso “tenía en su poder seis listas numeradas ...” según se alega en la acusación. Tampoco se encontró nada en su automóvil al ser éste registrado por los policías. Los $12 a que se refiere la acusación le fueron ocupados al ser regis-trado en la fiscalía. Las listas numeradas que fueron presen-tadas como prueba fueron encontradas por los policías en la calle, donde las había tirado la persona que salió corriendo, antes de haber sido registrado el automóvil. El hecho de que el acusado admitiera que había sido banquero y que el individuo que corrió y tiró las listas estuviera hablando con él momentos antes, podía levantar alguna sospecha en contra del acusado pero “. . . es bien sabido que a nadie puede con-denarse por meras sospechas, no importa cuán fuertes sean.” Pueblo v. Bonilla, 61 D.P.R. 129, 132.

Bebe revocarse la sentencia y dictarse otra absolviendo al acusado.